Day, J.
This replevin action was brought by the plaintiff as administrator of the estate of Charles Wendt, deceased, to secure possession of certain personal property. The issues are the ownership and right of possession of certain personal property. The verdict of the jury was in favor of plain*547tiff as to ownership and right of possession of the personal property, and assessed plaintiff’s damages at one cent. The defendant appeals from the judgment entered on the verdict.
The only question presented by the record in this case is the sufficiency of the evidence to support the verdict. There is only one issue of fact and that is the ownership of the property at the time the action was commenced. It is stipulated that in 1932 the defendant and her husband moved on a farm owned by Charles Wendt, deceased. At that time, it is also, stipulated, the personal property in question was owned by Charles Wendt. It appears that Helen Wendt and her husband, Henry Wendt, moved on the farm with Charles Wendt. Charles Wendt was the uncle of Henry Wendt. Charles Wendt continued to live on the farm with defendant, and there is testimony that he had the possession of his personal property until his death, March. 1, 1933. This action was commenced August 6, 1934. The defendant asserted that the personal property belonged toller, and that she exercised exclusive dominion and possession of it for some time before the death of Charles Wendt. There was testimony that Charles Wendt, deceased, gave it to her. All this evidence raised an issue of fact, which was properly submitted to the jury. An examination of the instructions does not reveal that there was any prejudicial error which requires a reversal of the judgment.
Affirmed.